 


113 HR 3385 IH: Save Access to a Valuable Investment Needed to Generate Savings Act of 2013
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3385 
IN THE HOUSE OF REPRESENTATIVES 
 
October 30, 2013 
Mr. Cartwright (for himself, Mr. Ellison, Mr. Jones, Mr. Olson, Ms. Tsongas, Mr. Michaud, Mr. Hinojosa, Mr. Nolan, Mr. Cummings, Ms. Lee of California, Mr. Grijalva, Ms. Esty, Mr. Deutch, Mr. Enyart, Mr. Conyers, Mr. Holt, Mr. Engel, Mr. Huffman, Mr. Lipinski, Mr. McGovern, Mr. Andrews, Mr. Owens, Ms. Jackson Lee, Mr. O’Rourke, Mr. Fattah, Mr. Tonko, and Ms. Kaptur) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend title 31, United States Code, to require the Secretary of the Treasury to provide for the purchase of paper United States savings bonds with tax refunds. 
 
 
1.Short titleThis Act may be cited as the Save Access to a Valuable Investment Needed to Generate Savings Act of 2013 or the SAVINGS Act. 
2.Purchase paper United States savings bonds with tax refundSection 3106 of title 31, United States Code, is amended by adding at the end the following: 
 
(d) 
(1)During the period ending on December 31, 2018, the Secretary shall provide an option on individual returns of tax under subtitle A of the Internal Revenue Code of 1986 to purchase United States savings bonds in paper form with a portion or all of a refund of overpayment of such tax for the purchaser or anyone. 
(2)Paragraph (1) shall not apply if the Secretary implements an alternative option which— 
(A)allows for the gifting of United States savings bonds, 
(B)serves the unbanked, and 
(C)retains the ability to sign-up on the return of tax.. 
 
